PER CURIAM.
Appellant appeals his conviction of burglary of a structure and sentence of ten years pursuant to the enhanced penalty provisions of Section 775.084, Florida Statutes (1979). We affirm.
We note that the trial judge’s order imposing the enhanced sentence incorrectly made reference to a prior conviction for the possession of a controlled substance on November 15, 1978. It is apparent from the record that the sentence was, in fact, predicated upon a prior conviction for burglary on March 2, 1977.
We remand to the trial court for correction of the clerical error and entry of an appropriate order reflecting the correct information concerning appellant’s prior conviction. The defendant need not be present.
ERVIN, SHAW and WENTWORTH, JJ., concur.